Title: From George Washington to Colonel Rufus Putnam, 5 November 1776
From: Washington, George
To: Putnam, Rufus



Sir
Headquarters Whiteplains November 5th 1776

you are directed to repair to wrights Mills, & lay out any work there you concive to be necessary in case it is not already don; from thence you are to proceed towards Croton Bridge, and post the two Regiments of Militia in the most advantagous maner, So as to obstruct the enimies passage to that quarter.

you are also to give what directions you think are proper to those regiments, respecting the breaking up the roads Leading from the North river eastward.
after this you are to go up to Pekes Kill and direct Lashers detachment to brake up the roads there, you are likewise to Lay out what works will be advisable there & ordor them to be Set about. Given under my hand at [headquarters].

Go Washington

